Citation Nr: 0946547	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pleomorphic adenoma 
with salivary gland acinar fragments, claimed as a 
gland/cyst/abscess.

2.  Entitlement to service connection for a bilateral foot 
condition, claimed as tinea pedis.

3.  Entitlement to service connection for bilateral foot 
conditions other than tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Daughter
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from February 1943 to March 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in July 2008.  The Veteran 
and his daughter testified before the undersigned Veterans 
Law Judge (VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in 
September 2008 and remanded at that time for additional 
evidentiary development.  The requested development was 
completed with respect to the Veteran's claims of (1) 
entitlement to service connection for pleomorphic adenoma 
with salivary gland acinar fragments, claimed as a 
gland/cyst/abscess, and (2) entitlement to service connection 
for a bilateral foot condition, claimed as tinea pedis, and 
those claims are before the Board for final appellate 
consideration.

The issue of entitlement to service connection for bilateral 
foot conditions other than tinea pedis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Although the Veteran was treated for acute, parenchymous 
tonsillitis and gingivitis in service, the currently 
diagnosed pleomorphic adenoma with salivary gland acinar 
fragments is not attributable to any event, injury, or 
disease during service.

2.  The Veteran was treated for tinea pedis in service and 
the evidence of record shows a continuity of symptoms since 
discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
pleomorphic adenoma with salivary gland acinar fragments, 
claimed as a gland/cyst/abscess, have not been met.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for a 
bilateral foot condition, claimed as tinea pedis, are met.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Establishing Service Connection

The Veteran contends that he was treated in service for 
swollen glands, throat discomfort, and athlete's foot (i.e., 
tinea pedis).  He further contends that the currently 
diagnosed pleomorphic adenoma is related to service and he 
reports a continuity of symptoms related to tinea pedis since 
discharge from service.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

II.  Factual Background and Analysis

Service treatment records (STRs) associated with the 
Veteran's claims file show that he was afforded a clinical 
evaluation and physical examination in February 1943 prior to 
entering service.  The clinical evaluation was normal and no 
throat, endocrine, or skin abnormalities were found at that 
time.

The Veteran reported to sick call in March 1945 and was 
treated for athlete's foot.  He also received treatment at 
sick call in May 1945 for an ingrown toenail on the great 
left toe.

The Veteran also reported to sick call in September 1945 with 
subjective complaints of sore throat and headache for three 
days.  He was subsequently diagnosed with and treated for 
acute, parenchymous tonsillitis.  The etiology of this 
condition was unknown.  He was also treated at the dental 
clinic for gingivitis.  The Veteran was afforded a clinical 
evaluation and physical examination in March 1946 prior to 
discharge from service.  A notation on the examination report 
found that the Veteran had an asymptomatic pilonidal cyst, 
but no throat, endocrine, or skin abnormalities were found at 
that time.  There was also no diagnosis of or treatment for 
pleomorphic adenoma with salivary gland acinar fragments at 
any time during service.
  
In June 2005, the Veteran underwent an excisional biopsy at a 
private medical facility for a left neck mass.  The Veteran 
indicated that the left neck mass was "present for years," 
but that he was unaware of an increase in size of the mass.  
No nodules or masses were noted in the neck area, but the 
Veteran reported a recent increased tendency to drool.  The 
Veteran denied smoking and had no history of cancer or 
lymphoma.  The results of the biopsy were consistent with 
pleomorphic adenoma with a few salivary gland acinar 
fragments.

The Veteran and his daughter also testified before the 
undersigned VLJ in July 2008.   In particular, the Veteran 
indicated that he was treated for a sore throat in service at 
Camp Livingston, Louisiana, and that he was subsequently 
diagnosed as having a "mass" in his neck.  He also 
indicated that he received continued treatment for athlete's 
foot and that his feet were itchy and rough since service.  
The Veteran's daughter also indicated that the Veteran had 
problems with sore throat, hoarseness, and drooling over the 
years.

Also associated with the Veteran's claims file is a private 
opinion from L. Alaish, M.D. dated August 2008.  Dr. Alaish 
stated that the Veteran was evaluated for chronic 
onychomycosis, chronic tinea pedis, severe hallux 
abductovalgus, and a hammertoe deformity with associated 
osteoarthritis.  Dr. Alaish opined:

[T]he Onychomycosis/Tinea Pedis could 
have as likely as not have been 
associated with cold exposure/wet 
conditions while stationed in the 
Aleutian Islands.

The Osteoarthritic changes with severity 
of Hallux Abductovalgus deformity and 
Hammertoe deformity could as likely as 
not be due to excessive ambulation, 
improper shoe gear and heavy activities 
associated with his duties while in the 
service.
A.  Pleomorphic Adenoma

Given the evidence of record, the Board finds the 
preponderance of the evidence to be against a finding of 
service connection for pleomorphic adenoma with salivary 
gland acinar fragments in this case.  While the Veteran was 
diagnosed with and treated for acute, parenchymous 
tonsillitis and gingivitis in service, there is no evidence 
of a diagnosis of or treatment for pleomorphic adenoma with 
salivary gland acinar fragments.  There is also no evidence 
to show a diagnosis of or treatment for a malignant tumor 
within one year after discharge from service.  

Furthermore, although the Veteran has currently diagnosed 
pleomorphic adenoma with salivary gland acinar fragments, 
there is no medical evidence of record linking this 
disability to the Veteran's period of active service.

The Board is aware that the Veteran and his daughter have 
submitted statements or hearing testimony during the pendency 
of this claim expressing the opinion that his pleomorphic 
adenoma with salivary gland acinar fragments is related to 
service.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 
1313 (Fed. Cir. 2009).  However, the Court has also held that 
lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that 
may be related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  

Here, the Veteran or others are capable of observing symptoms 
such as a neck mass or drooling, but they are not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of this disorder or its relationship to service, if 
any.  Moreover, to the extent that the Veteran or his 
daughter alleged that he had a neck mass "present for 
years," the Board finds that such statements do not 
establish that he had a mass in service.  The Board instead 
finds the STRs probative as they include hospitalization and 
other medical records pertaining to the assessment and 
treatment of tonsillitis and gingivitis, and these records do 
not show any evidence of complaints of a neck mass or 
manifestations of a neck mass.
     
As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology 
in this case as the currently diagnosed pleomorphic adenoma 
with salivary gland acinar fragments was not noted in 
service.  Furthermore, although the Veteran reports that he 
had symptoms of sore throat, hoarseness, and drooling after 
service, the currently diagnosed pleomorphic adenoma with 
salivary gland acinar fragments is different from the 
conditions noted in service (i.e., tonsillitis and 
gingivitis).  There is also no competent evidence linking the 
currently diagnosed pleomorphic adenoma with salivary gland 
acinar fragments to the in-service tonsillitis or gingivitis, 
or any other incident in service.  Consequently, the Board 
finds that the Veteran failed to establish continuity of 
symptomatology in this case.  

In view of the absence of pertinent disability until many 
decades after service, relating the Veteran's pleomorphic 
adenoma with salivary gland acinar fragments to service on a 
direct basis would certainly be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  As 
previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosis of pleomorphic adenoma with salivary gland acinar 
fragments, but the weight of the credible, probative evidence 
is against a finding that the Veteran's currently diagnosed 
pleomorphic adenoma with salivary gland acinar fragments, 
which was first noted many decades after discharge from 
service, is related to the Veteran's period of active 
service.  Furthermore, there is no evidence of a malignant 
tumor within one year after discharge from service.  
Accordingly, the Board concludes that the Veteran's claim of 
service connection for pleomorphic adenoma with salivary 
gland acinar fragments, claimed as a gland/cyst/abscess, must 
be denied.

B.  Tinea Pedis

On the other hand, the Board finds that the evidence supports 
a finding of service connection for a bilateral foot 
condition, claimed as tinea pedis, in this case.  Namely, the 
Veteran was treated for athlete's foot (i.e., tinea pedis) in 
service.  Thus, this condition was "noted" in service.  He 
also reported a continuity of symptoms related to his tinea 
pedis since discharge from service.  The Board finds the 
Veteran's statements in this regard to be credible.  
Furthermore, the Veteran's contentions regarding continuity 
of symptomatology are additionally supported by Dr. Alaish's 
August 2008 statement in which she indicated that she 
continued to treat the Veteran for chronic tinea pedis.  
Accordingly, the Board finds that the Veteran has established 
continuity of symptomatology with regard to his claim of 
service connection for a bilateral foot condition, diagnosed 
as tinea pedis.  See Barr and Savage, supra.  Thus, the 
Veteran's claim of entitlement to service connection for a 
bilateral foot condition, claimed as tinea pedis, is granted.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996). 



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify with regard to the claim of 
entitlement to service connection for pleomorphic adenoma 
with salivary gland acinar fragments was satisfied in this 
case by way of a letter sent to the Veteran in June 2006 that 
fully addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
service connection claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also advised of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records were obtained.  
Available post-service treatment records were also obtained.  
Following the Veteran's July 2008 video-conference hearing, 
the Board remanded the Veteran's claim for additional 
evidentiary development, to include obtaining pertinent 
private treatment records from Drs. Hellinger, Snalthewos, 
Matthews, Smuckler, and Bibliowicz.  In October 2008, VA 
contacted the Veteran and requested that he provide records 
in his possession from these doctors or authorize VA to 
obtain these records on his behalf.  The Veteran provided no 
such records and did not complete the required authorization 
forms to allow VA to obtain these records on his behalf.  VA 
made a second request to the Veteran for these records in 
December 2008, and in February 2009, the Veteran submitted a 
statement in which he indicated that he was unable to locate 
Dr. Matthews or obtain records from him.

The Veteran was also not afforded a VA examination in 
connection with his service connection claim for pleomorphic 
adenoma with salivary gland acinar fragments.  The evidence 
of record is such that the duty to obtain medical 
examinations was not triggered in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran was 
treated for acute, parenchymous tonsillitis and gingivitis in 
service, the  Veteran's STRs were clear that there was no in-
service evidence of pleomorphic adenoma with salivary gland 
acinar fragments, nor was there evidence of a malignant tumor 
within one year after discharge from service.  On the 
contrary, the first pertinent evidence of record showing a 
diagnosis of and treatment for this condition is nearly 60 
years after discharge from service.  Moreover, there is no 
competent evidence of record that indicated that the 
Veteran's pleomorphic adenoma with salivary gland acinar 
fragments is or may be related to service.  The Board also 
finds that the competent medical evidence of record showed 
the nature of the claimed condition.  In other words, the 
competent medical evidence of record is not insufficient to 
make a decision on the claim.  Thus, there is no requirement 
to obtain a VA medical examination in this case.  See 
McLendon.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

With regard to the Veteran's claim of entitlement to service 
connection for a bilateral foot condition, claimed as tinea 
pedis, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for pleomorphic adenoma with salivary 
gland acinar fragments, claimed as a gland/cyst/abscess, is 
denied.

Service connection for a bilateral foot condition, claimed as 
tinea pedis, is granted subject to the law and regulations 
governing the payment of monetary benefits.
 
REMAND

The Veteran's claim of entitlement to service connection for 
bilateral foot conditions other than tinea pedis was remanded 
in September 2008 for additional evidentiary development, to 
include obtaining a VA examination to determine the nature 
and etiology of the Veteran's currently diagnosed foot 
condition, and its relationship to service, if any.

Specifically, the examiner was asked to set forth diagnoses 
for all conditions of the feet and express an opinion as to 
whether any current onychomycosis, hallux abductovalgus, 
hammertoe deformity, osteoarthritis, and any other 
disabilities found were at least as likely as not (i.e., 50 
percent or greater possibility) related to the Veteran's 
military service, and in particular, to the Veteran's claimed 
cold exposure.  While the examiner addressed whether the 
claimed conditions were the result of cold exposure, the 
examiner did not address whether the conditions were 
otherwise related to service.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court 
has in the past held that where a medical examination does 
not contain sufficient detail to decide the claim on appeal, 
the Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see 
also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) 
(noting that once VA provides an examination to a Veteran, VA 
has a duty to ensure that the examination is adequate for 
evaluation purposes).  As such, the claims file and 
examination report should be returned to the March 2009 
examiner for an addendum to address this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should return the Veteran's 
claims file to the VA examiner who 
conducted the March 2009 VA C&P 
examination.  If this examiner is 
available, the examiner is asked to 
provide an addendum in which he expresses 
an opinion as to whether any current 
onychomycosis, hallux abductovalgus, 
hammertoe deformity, osteoarthritis, and 
any other disabilities found are at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to excessive 
ambulation, footwear, and/or any other 
heavy activities associated with the 
Veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

If this examiner is unavailable or 
indicates that another examination is 
necessary, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner should address the questions 
posed above in this action paragraph and 
provide a complete rationale for any 
stated opinion.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


